Citation Nr: 1108017	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from June 1997 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO rating decision that denied service connection for a psychiatric disorder, to include PTSD (listed as a chronic nervous condition (possibly PTSD)).  

An October 2005 RO decision also addressed other matters.  The Veteran was notified of this decision by way of an October 2005 letter.  In October 2005, the Veteran filed a notice of disagreement addressing numerous matters.  The RO issued a statement of the case in September 2006.  The record does not reflect that a timely substantive appeal has been submitted as to any other matters, thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran claims service connection for a psychiatric disorder, to include PTSD, as a result of his period of service.  His available service personnel records indicate that he was not awarded decorations evidencing combat.  His occupational specialty was listed as a combat engineer.  The Veteran's available service personnel records indicate that he had two months and twenty-two days of sea service and no foreign service.  The Board notes, however, that the Veteran was awarded the Korean Defense Service Medal.  

The Veteran's available service treatment records do not show treatment for any psychiatric problems, including PTSD.  A June 1996 enlistment examination report noted that the Veteran had undergone family counseling for a family problem.  There was a notation that the Veteran's psychiatric evaluation was normal.  

Post-service VA treatment records show treatment for psychiatric disorders such as anxiety, PTSD, and a major depressive disorder.  

For example, a May 2006 VA treatment report noted that the Veteran was referred for an intake evaluation for PTSD.  The Veteran reported that his current symptoms began following his deployment to the Philippines.  He stated that he was in a small unit with only twenty-five soldiers and minimal security.  The Veteran indicated that he was in an isolated region that was quite scary for three weeks to a month in 2003.  He reported that he was told that they were surrounded by terrorists.  He noted that he also had an adversarial relationship with his gunnery sergeant who used to threaten and intimidate him.  The Veteran indicated that he had to be up every two hours to make rounds on the base and that he felt the burden of the security of the base, which was not his specialty.  The diagnoses were anxiety, not otherwise specified, consider generalized anxiety disorder, and consider PTSD.  The examiner commented that the Veteran had an anxiety condition, plus a major depressive disorder, likely brought on by military service.  The Board notes that there is no indication that the examiner reviewed the Veteran's claims file.  

An October 2006 VA treatment report noted that the Veteran was seen for treatment of his major depression and anxiety, not otherwise specified.  The examiner indicated that the Veteran's anxiety looked like it met the criteria for PTSD, but that the Veteran would be further evaluated.  The Veteran reported that during his period of service, his unit was stranded and that they were surrounded by terrorists.  The Veteran stated that he was not specifically shot at, but that he did hear machine guns firing around him.  As to an assessment, the examiner indicated that the Veteran's depression and anxiety symptoms were significant and that they had a negative effect on most aspects of his life.  The examiner remarked that the Veteran likely had PTSD and that they would need to further investigate his intrusive thoughts and avoidance symptoms.  

A May 2007 VA treatment entry related an assessment of mild PTSD symptoms and mild depressive symptoms.  

The Veteran has reported various stressors.  A May 2006 VA treatment report, as discussed above, noted that the Veteran reported that his current symptoms began following his deployment to the Philippines.  He stated that he was in a small unit with only twenty-five soldiers and minimal security.  The Veteran indicated that he was in an isolated region that was quite scary for three weeks to a month in 2003.  He reported that he was told that they were surrounded by terrorists.  He stated that he also had an adversarial relationship with his gunnery and that he had to be up every two hours to make rounds on the base and that he felt the burden of the security of the base, which was not his specialty.  

An October 2006 VA treatment entry, also discussed above, reported that the Veteran stated that during his period of service, his unit was stranded and that they were surrounded by terrorists.  The Veteran indicated that he was not specifically shot at, but that he did hear machine guns firing around him.  

In an August 2006 statement, the Veteran reported that he was stationed with the 9th Engineer Support Battalion, A Company, in Okinawa, Japan.  He indicated that in November 2003, he was deployed to the Philippines where he received eminent danger pay for a humanitarian mission in Crowe Valley.  The Veteran stated that his platoon involved twenty-five marines and that the command of the platoon consisted of a lieutenant, a gunnery sergeant, two staff sergeants, another sergeant, and himself.  He reported that a typhoon was supposed to hit the Philippines.  He indicated that every night he was the sergeant on guard duty and that the gunnery sergeant would come back from drinking and start yelling at him for no apparent reason.  The Veteran stated that the gunnery sergeant also threatened his rank.  He indicated that during the night, they would hear from Clark Air Force Base that there were terrorists in the area, or within a mile or two.  He reported that on some nights they could hear machine guns firing on the mountain behind them.  He stated that he believed the gunfire was between the terrorists and their minimal security.  

The Board observes that the Veteran has specifically reported that he served with the 9th Engineer Support Battalion, A Company in Okinawa, Japan and that his platoon was deployed to the Philippines in November 2003.  The Veteran has indicated that while deployed, they could hear machine guns firing and that he believed the gunfire was between the terrorists and the minimal security of his platoon.  The Board observes that a mortar attack on one's unit may be accepted as a stressor event that could be verified and, in some cases, form the basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reported stressors through the U.S. Army and Joint Services Records Research Center (JSRRC).  In fact, in June 2007, the RO found that the Veteran's stressor information was insufficient to send for verification.  The Board notes, however, that the Veteran has specifically reported that his platoon was exposed to gunfire from machine guns by terrorists when he was stationed in the Philippines.  Therefore, the Board is of the view that an attempt to verify the Veteran's alleged stressors and to obtain relevant unit histories should be made.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination with the goal of arriving at an opinion as to the etiology of any current psychiatric disorder, to include PTSD.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Prior to any examination, any outstanding records of pertinent medical treatment should be obtained.  

Finally, the Board observes that the Veteran's service treatment records are incomplete.  The available service treatment reports of record essentially solely include a medical history form at the time of a June 2006 enlistment examination and the June 2006 objective enlistment examination report.  Additionally, the Board notes that an October 2005 RO decision, as to other issues, noted that the Veteran's service treatment records referred to treatment for disorders such as low back pain, possible gastrointestinal problems, and for a heart murmur.  The Board notes that any such service treatment records are not currently associated with the Veteran's claims file.  The Board further notes that it is unclear whether the Veteran's entire service personnel records are in the claims file.  A chronological record report solely showed the Veteran's primary duties from June 1997 to August 1998.  Therefore, an attempt should be made to obtain the Veteran's service treatment records and any additional available service personnel records.
      
Accordingly, this issue is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all service treatment records pertaining to the Veteran.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since May 2007 should be obtained.  

3.  Contact the Veteran and ask him to provide specific details for each stressful event he reports having occurred during service.  The details should include names, dates, locations, unit affiliations, or any other identifying information that would assist in efforts to attempt to verify the occurrence of the reported events.  The Veteran should be informed that the details in his response are very important to his claim.  

4.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, investigate and attempt to verify the Veteran's alleged stressors, to specifically include being exposed to gunfire from machine guns while serving with the 9th Engineer Support Battalion, A Company in Okinawa, Japan and being deployed to the to the Philippines in November 2003, as well as any other stressor for which the Veteran provides sufficient detail.  JSRRC should also be asked to provide the histories of the Veteran's unit during the time he was in the Philippines.  If more detailed information is needed for this research, the Veteran should be given and opportunity to provide it.  

5.  Schedule the Veteran for a VA examination by a psychiatrist to determine the nature and etiology of any current psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current psychiatric disorders.  Following review of the claims file and examination of the veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is more likely, less likely, or at least as likely as not (50 percent probability), that any currently diagnosed psychiatric disorder is etiologically related to the veteran's period of service.  If PTSD is diagnosed the examiner should specify the stressor(s) upon which the diagnosis was based.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

6.  Thereafter, review the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


